Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US Patent no. 3,520,137) in view of Terry et al. (US Patent no. 3,444,001).
With respect to claim 1, Newman teaches an electrolytic process for manufacturing hydrogen from water (col. 2, lines 50-54), said process comprising the step of electrolyzing a composition comprising water, and hydrazine (col. 9, lines 53-55); and said composition comprises about 0.4 g/L potassium hydroxide (~0.04 wt.% KOH; col. 6, lines 45-48. As the water is used up for gas generation, the concentration of the potassium hydroxide increases. As the concentration increases, less power is needed to generate a predetermined quantity of gas which increases the reliability of the system to compensate for aging or deterioration of the power source; col. 6, lines 45-56). 
Newman fails to teach wherein the hydrazine is present at a concentration of 0.5-50 wt%; wherein a voltage of 1.2-400 V is applied to said composition; and cathode material and anode material being selected from titanium and its alloys or plated with titanium and its alloys.
Terry teaches an electrolytic system for the generation of hydrogen from hydrazine in water (col. 1, lines 59-62), where 5, 3 or 1 molar (~3.20-16 wt%) hydrazine solutions may be used (col. 3, lines 20-26) and KOH may also be present in the electrolyte to increase its conductivity (col. 3, lines 31-49). The materials from which the electrodes in the cell of Terry are made are preferably catalytically inert, i.e. titanium, so that they have no tendency to produce decomposition of the hydrazine except when current is applied (col. 2, lines 43-47). The cell is arranged to deliver a current at approximately the decomposition potential of hydrazine, which is about 1.5 to 1.7 volts (col. 3, lines 9-11).
One having ordinary skill in the art at the time of filing would have found it obvious to use titanium electrodes and apply a voltage between 1.2-400 volts in the electrolytic cell of Newman because as taught by Terry, 1.5 to 1.7 V is the decomposition potential of hydrazine and titanium electrodes are well-known in the art to be catalytically inert so that they have no tendency to produce decomposition of the hydrazine except when current is applied.
With respect to claim 2, said composition of Terry may comprise 1 molar (~3.20 wt%) hydrazine (col. 3, lines 20-26 and 55-58).
With respect to claim 3, Even though Terry fails to explicitly teach wherein the electrolytic composition has a pH between 7.5-13, Terry discloses that the electrolyte can be acidic, basic or neutral. Aqueous solutions of bases such as potassium hydroxide or neutral salts can be used (col. 3, lines 27-34). It is well known in the art that basic solutions have pH values greater than 7. One having ordinary sill in the art would have found it obvious that the pH of the basic composition of Terry falls between 7.5-13, as claimed. It has been held by the courts that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05.II.A.
With respect to claim 4, the sole figure of Terry shows that there is no diaphragm present in the cell (11).
	With respect to claim 7, the alkali hydroxide of Newman and Terry comprises potassium hydroxide (col. 6, lines 45-56 of Newman; col. 3, lines 31-49 of Terry).
With respect to claim 8, the composition of Newman may be free of alkali hydroxide (a hybrid system may only incorporate hydrazine and hydrogen peroxide; col. 3, lines 49-51).

Claim(s) 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. (US Patent no. 3,444,001).
With respect to claim 9, Terry discloses an electrolytic cell (11) comprising 
 a housing (see sole figure), a cathode (col. 2, lines 30-34), the cathode material being titanium (col. 2, lines 43-47); an anode (col. 2, lines 30-34), the anode material being titanium (col. 2, lines 43-47); an electrolytic composition, the electrolytic composition comprising water, 0.5-50 wt.% hydrazine (1 molar ~ 3.205 wt %; which falls within the claimed range; col. 3, lines 55-60), 2 wt.% alkali hydroxide, i.e. KOH (col. 3, lines 55-60); and optionally a diaphragm (a diaphragm is not required. The sole figure of Terry does not show a diaphragm between the electrodes). 
	Even though Terry fails to explicitly teach wherein the electrolytic composition has a pH between 7.5-13, Terry discloses that the electrolyte can be acidic, basic or neutral. Aqueous solutions of bases such as potassium hydroxide or neutral salts can be used (col. 3, lines 27-34). It is well known in the art that basic solutions have pH values greater than 7. One having ordinary sill in the art would have found it obvious that the pH of the basic composition of Terry falls between 7.5-13, as claimed. It has been held by the courts that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05.II.A.
With respect to claim 12, the device of Terry is a generator system (col. 1, lines 66-69).
 	
Claim 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Terry as applied to claim 9 above, and further in view of Newman (US Patent no. 3,520,137).
	With respect to claim 10, Terry discloses all the features discussed above wherein the housing (11) is connected to a storage vessel (1); said vessel (1) comprising an aqueous hydrazine composition (col. 2, lines 25-27) but fails to teach wherein the housing is connected to an internal combustion machine, such that the products of the electrolysis are fed to the internal combustion machine.
 	Newman teaches an electrolytic process for manufacturing hydrogen from water and hydrazine (col. 2, lines 50-54; col. 9, lines 53-55); wherein the electrolytic cell is connected to a combustion chamber such that the products of the electrolysis are fed to the combustion chamber (col. 1, lines 58-60; col. 4, lines 5-26). This way, once the stored gas falls below a certain level and/or once it is again necessary to produce thrust, the electrolysis action is again initiated and continued until the necessary gas pressure is obtained (col. 2, lines 47-62). It would have been obvious to one having ordinary skill in the art at the time of filing to connect the electrolytic cell of Terry to a combustion chamber because as taught by Newman, this arrangement provides the advantage that once the stored gas falls below a certain level and/or once it is again necessary to produce thrust, the electrolysis action is again initiated and continued until the necessary gas pressure is obtained.
	With respect to claim 14, Terry teaches an additive composition, the additive composition comprising water and 0.5-50 wt.% hydrazine (1 molar ~ 3.205 wt. %; which falls within the claimed range; col. 3, lines 21-26 and 55-60), whereby said composition is first subjected to an electrolytic process (col. 3, line 55 to col. 4, line 10). 
Even though Terry fails to explicitly teach wherein the electrolytic composition has a pH between 7.5-13, Terry discloses that the electrolyte can be acidic, basic or neutral. Aqueous solutions of bases such as potassium hydroxide or neutral salts can be used (col. 3, lines 27-34). It is well known in the art that basic solutions have pH values greater than 7. One having ordinary sill in the art would have found it obvious that the pH of the basic composition of Terry falls between 7.5-13, as claimed. It has been held by the courts that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05.II.A.
Terry fails to teach that the resulting gaseous products are fed to an internal combustion engine.
Newman teaches an electrolytic process for manufacturing hydrogen from water and hydrazine (col. 2, lines 50-54; col. 9, lines 53-55); wherein the electrolytic cell is connected to a combustion chamber such that the products of the electrolysis are fed to the combustion chamber (col. 1, lines 58-60; col. 4, lines 5-26). This way, once the stored gas falls below a certain level and/or once it is again necessary to produce thrust, the electrolysis action is again initiated and continued until the necessary gas pressure is obtained (col. 2, lines 47-62). It would have been obvious to one having ordinary skill in the art at the time of filing to connect the electrolytic cell of Terry to a combustion chamber because as taught by Newman, this arrangement provides the advantage that once the stored gas falls below a certain level and/or once it is again necessary to produce thrust, the electrolysis action is again initiated and continued until the necessary gas pressure is obtained.
	With respect to claim 15, the electrolytic solution of Terry comprises 2 wt.% alkali hydroxide, i.e. KOH (col. 3, lines 55-60).
With respect to claim 16, the composition of Newman may be free of alkali hydroxide (a hybrid system may only incorporate hydrazine and hydrogen peroxide; col. 3, lines 49-51).
 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Terry as applied to claim 1 above, and further in view of Eisenberg (US Patent no. 3,506,493).
With respect to claims 5 and 6, Newman in view of Terry teaches all the features discussed above but fails to disclose wherein a diaphragm is present; wherein the diaphragm is a proton exchange membrane.
Eisenberg teaches an electrochemical cell comprising a liquid solution of potassium hydroxide and hydrazine having an ion exchange membrane (36) between the anode (27) and the cathode (32) in order to prevent hydrazine in molecular form to migrate to the oxygen side where polarization of the oxygen electrode might occur (col. 5, lines 28-62). It would have been obvious to one having ordinary skill in the art at the time of filing to dispose an ion exchange membrane between the electrodes of the modified Newman, because as taught by Eisenberg, this arrangement prevents hydrazine in molecular form to migrate to the oxygen side where polarization of the oxygen electrode might occur. 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Terry as applied to claim 9 above, and further in view of Eisenberg (US Patent no. 3,506,493).
With respect to claim 11, Terry teaches all the features discussed above but fails to disclose wherein a diaphragm is present, the diaphragm being selected from the group of proton exchange membranes (PEMs).
Eisenberg teaches an electrochemical cell comprising a liquid solution of potassium hydroxide and hydrazine having an ion exchange membrane (36) between the anode (27) and the cathode (32) in order to prevent hydrazine in molecular form to migrate to the oxygen side where polarization of the oxygen electrode might occur (col. 5, lines 28-62). It would have been obvious to one having ordinary skill in the art at the time of filing to dispose an ion exchange membrane between the electrodes of the modified Newman, because as taught by Eisenberg, this arrangement prevents hydrazine in molecular form to migrate to the oxygen side where polarization of the oxygen electrode might occur. 
With respect to claim 13, the device of Terry is a generator system/fuel cell (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/           Primary Examiner, Art Unit 1794